Citation Nr: 1745264	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  13-31 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative changes of the lumbar spine prior to June 3, 2015 and in excess of 20 percent from that date ("spine disability").

2.  Entitlement to a rating in excess of 20 percent for an osteochondral defect of the right ankle ("right ankle disability"). 

3.  Entitlement to a rating in excess of 10 percent for left foot metatarsalgia (Morton's disease) ("left foot disability").

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU). 



REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Poindexter, Associate Counsel 


INTRODUCTION

The Veteran had active military service from April 1995 to October 1997.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the VA Regional Office (RO) in Philadelphia, Pennsylvania.  In September 2016, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.  During the hearing, the Veteran waived RO review of new evidence. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of a spine disability, right ankle disability and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran is in receipt of the maximum schedular rating for left foot metatarsalgia (Morton's disease) under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5279 and has not shown other disability as would warrant a higher rating.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for left foot metatarsalgia (Morton's disease) are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, DC 5279 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran received such notice in April 2011.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge who conducts a hearing to fulfill two duties to comply with the above regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the September 2016 hearing, the undersigned explained what was needed to substantiate the claim, and elicited testimony regarding the state of the disability.  A deficiency in the conduct of the hearing has not been alleged.  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant. 

Regarding VA's obligation to assist the Veteran, VA has secured the Veteran's pertinent VA and private treatment records.  He was afforded VA examinations in May 2011, June 2015, January 2016 and September 2016.  The Board finds the reports of those examinations adequate for rating purposes as they note all findings (both early and current) needed to adjudicate the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  There is nothing in the record suggesting a material change in the Veteran's left foot disability since the September 2016 VA examination so as to warrant a reexamination.  38 C.F.R. § 3.327.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  Thus, VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis
The Board notes that it has reviewed all of the evidence in the record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.
Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.
Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings may be warranted where the factual findings show distinct time periods when the service-connected disability exhibits symptoms warranting different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Any reasonable doubt, including regarding degree of disability, is to be resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Under Code 5279, a 10 percent rating is assigned for metatarsalgia (Morton's disease), unilateral or bilateral. 38 C.F.R. § 4.71a. 

In February 2010, the Veteran submitted a claim for TDIU.  The RO considered this a claim for increased ratings for his service-connected disabilities.  Hence, the relevant period for consideration begins one year prior in February 2009.  

On May 2011 VA general medical examination, the Veteran reported constant daily left foot pain shooting up his leg and difficultly standing on concrete flooring.  The examiner indicated that while the Veteran continued to have left foot pain, the condition was stable.   

In an August 2012 statement, the Veteran contended that a rating in excess of 10 percent is warranted for his left foot disability due to his "constant limp with the use of cane at least three times a week," and his "increase in pain medication".
On March 2013 examination (fee basis), the Veteran reported left foot pain that worsens with prolonged walking and standing.  He reported flare-ups due to increased pain and limitation of weightbearing.  It was noted that he occasionally used a cane.  The examiner diagnosed Morton's neuroma and metatarsalgia.  There was no hallux valgus, hallux rigidus, pes cavus, malunion or nonunion of tarsal or metatarsal bones, or weak foot. 
On June 2015 VA examination, the Veteran reported pain with weightbearing.  The diagnosis was Morton's neuroma, status post neurectomy.  The examiner found bilateral pain that accentuates on use, characteristic calluses and decreased longitudinal arch height on weightbearing.  There was no pain on manipulation, swelling on use, extreme tenderness of plantar surfaces of either feet, marked deformity of the feet, marked pronation of the feet, "inward" bowing of the Achilles tendon, or inward displacement and severe spasm of the Achilles tendon.  The examiner checked the appropriate box to indicate that there was no pain, weakness, fatigability, or incoordination that significantly limits functional ability during flare-ups or when the left foot is used repeatedly over a period of time.  The examiner noted that the Veteran did not use any assistive device as a normal mode of locomotion.
An August 2015 treatment record notes that the Veteran was given a new pair of shoes and over the counter inserts to relieve pain. 
On VA foot conditions examinations in January and September 2016, flat foot (pes planus), Morton's neuroma and metatarsalgia were diagnosed.  The Veteran reported functional impairment due to pain on weightbearing which limits walking and standing.  There was no hammer toe, hallux valgus, hallux rigidus, or malunion or nonunion of the tarsal or metatarsal bones.  The examiner reported that the Veteran's foot pain caused pain on weightbearing, disturbance of locomotion, and interference with standing.  There was no pain, weakness, fatigability, or incoordination that significantly limited the Veterans functional ability during flare-ups or when the either foot was used repeatedly over a period of time.
The Veteran's left foot metatarsalgia is rated 10 percent under 38 C.F.R. § 4.71a, DC 5279.  DC 5279 provides a 10 percent disability rating for anterior metatarsalgia (Morton's disease), whether unilateral or bilateral.  This is the maximum schedular disability rating available under DC 5279.  38 C.F.R. § 4.71a.  As such, the Veteran is currently in receipt of the maximum disability evaluation available for this disability under DC 5279. 38 C.F.R. § 4.71a.

The Board notes that the Veteran is also separately service connected for residuals of surgical excision of a painful keratoma to the plantar aspect of the left foot, associated with metatarsalgia, rated as 10 percent disabling under DC 7818-7804 from April 27, 2012.  38 C.F.R. § 4.71a. 
 
In applying the applicable law to the facts of the case, the Board finds that the Veteran is not entitled to a higher disability rating for his service-connected left foot disability.  The Veteran is receiving the maximum schedular rating under DC 5279 and therefore cannot receive a higher one.

The Board has considered whether the Veteran may be entitled to additional compensation under other diagnostic codes for rating foot disabilities.  However, the pathology and impairment required for such ratings are either not shown, or are contemplated under Code 5279.  Thus, separate ratings under Codes 5277 (weak foot), 5278 (claw foot), 5279 (metatarsalgia), 5280 (hallux valgus), 5281 (hallux rigidus), 5283 (tarsal bone disabilities), or 5284 (other foot injuries) are not warranted.  While flat foot (pes planus), was noted on January and September 2016 VA examinations, the Veteran's pes planus is not a service-connected condition.  Accordingly, a separate rating under Code 5276 is not warranted.  In terms of DC 5284, the Veteran's foot disability is not more than moderate in degree.  Therefore, the Board concludes that the symptoms associated with the Veteran's service-connected left foot metatarsalgia are most appropriately rated under the rating criteria described in DC 5279. 

The Board has also considered other provisions which might provide for a higher evaluation with respect to the issues on appeal, including 38 C.F.R. §§ 4.40 and 4.45, as they relate to pain and any resulting functional impairment due to pain.  See DeLuca, 8 Vet. App. at 202.  However, DC 5279 does not evaluate the Veteran's foot disability with respect to range of motion; therefore, sections 4.40 and 4.45, with respect to pain on motion, are not applicable.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  As such, a higher rating is not warranted pursuant to DeLuca or 38 C.F.R. §§ 4.40, 4.45.

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as pain, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's competent and credible belief that his disability is worse than the assigned rating, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings.  Also, as stated above, 10 percent is the maximum schedular rating for anterior metatarsalgia (Morton's disease), and the claim is denied.

Additional Rating Considerations

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

ORDER

Entitlement to a rating in excess of 10 percent for left foot metatarsalgia (Morton's disease) is denied. 


REMAND

The Board finds that further development is required to comply with VA's duty to assist the Veteran in the development of evidence to support his claim.  See 38 C.F.R. § 3.159 (2016).  
A review of the record indicates that the Veteran may have neurological manifestations associated with his spine disability.  VA treatment records note the Veteran's complaints of pain radiating from his back to his legs.  (See July 2016 VA treatment record).  In November 2016, the Veteran was afforded a VA examination to determine the current severity of his spine disability.  He was found to have radiculopathy symptoms in his left lower extremity.  However, the examiner noted that the Veteran's neurological examination was compromised due to inconsistent findings.  Specifically, the examiner noted that "having ankle dorsiflexion strength bilaterally at 0/5 would be inconsistent with his relative normal ambulation, and no weakness nearly to this degree has been noted in the past."  As such, it is still unclear whether or not the Veteran has radiculopathy associated with his spine disability.  Furthermore, it does not appear that the AOJ has considered the possibility of a separate neurological rating for neurologic abnormalities as provided in Note 1 of the General Ratings Formula for Disease and Injuries of the Spine (Formula).  Therefore, another VA examination and opinion (that reconciles the apparent inconsistency) is necessary for proper adjudication of that possibility.  
Concerning the claim for an increased rating for the Veteran's right ankle disability, the Board notes that the record contains conflicting medical evidence of whether the Veteran's right ankle is ankylosed.  Notably, on May 2016 VA examination, the examiner found that an additional factor contributing to the Veteran's right ankle disability was "less movement than normal due to ankylosis."  On the other hand, the November 2016 VA examiner noted that there was no ankylosis of the right ankle.  The Veteran is currently rated 20 percent under Code 5271.  However, a higher rating under Code 5270 may be warranted if the Veteran's right ankle is ankylosed.  
Furthermore, the Board must reconsider this claim in light of Correia v. McDonald, 28 Vet. App. 158 (2016).  Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weightbearing and nonweightbearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The Board notes that the May 2016 and November 2016 VA ankle examinations do not include both active and passive range of motion in weightbearing and nonweightbearing.  Accordingly, the Board finds that in light of Correia and the conflicting medical evidence of record, a new VA examination is necessary.
Lastly, as the claim for entitlement to TDIU is intertwined with the rating claims and/or may be affected by the newly developed evidence, it must also be remanded.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should schedule the Veteran for a VA examination with an examiner of appropriate expertise to determine the current severity of his spine disability (and any related neurological manifestations).  The entire record must be reviewed by the examiner in conjunction with the examination.

All indicated tests or studies should be completed (and the testing should specifically include range of motion studies, with notation of any further limitations due to factors such as pain, fatigue, incapacitating episodes, etc., as well as testing to ascertain the presence, nature and severity of any/all related neurological manifestations, particularly any affecting the lower extremities).  All findings should be described in detail.  The examiner must include rationale with all opinions.

2.  The AOJ should schedule the Veteran for a VA examination with an examiner of appropriate expertise to assess the current severity of his service-connected right ankle disability, to include the required testing pursuant to the holding in Correia.  The examiner should provide an assessment of the current nature of the Veteran's right ankle disability.  Findings reported should include those related to pain on both active and passive motion, in weightbearing and nonweightbearing and with the range of the left ankle. 

The examiner must specifically note whether the right ankle is ankylosed (and if so the position of ankylosis).  If ankylosis is not found, the examiner should reconcile that finding with the report of a May 2016 VA examination noting ankylosis.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the AOJ should then review the record and readjudicate the claim.  If any of the claims remain denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


